



logo.jpg [logo.jpg]
July 28, 2020


VIA EMAIL (mattjjewell@gmail.com)


Matthew J. Jewell
823 Clifton Road
Atlanta, Georgia 30307


Dear Matt:
This amended and restated letter agreement (this “Consulting Agreement”) sets
forth the terms and conditions whereby Matthew J. Jewell (“Consultant” or “you”)
agrees to provide certain services (as described on Schedule 1) to Forward Air,
Inc., with offices located at 1915 Snapps Ferry Road, Bldg. N, Greeneville, TN
37745, a Tennessee corporation, and all of its affiliated companies
(collectively, the “Company”).


RECITALS
WHEREAS, Consultant served the Company for approximately 18 years in various
capacities, most recently as the Company’s Chief Commercial Officer;
WHEREAS, on June 30, 2020, Consultant transitioned out of his role as the
Company’s Chief Commercial Officer and his employment with the Company
terminated (the “Employment End Date”);
WHEREAS, on June 12, 2020, Consultant and the Company executed a Consulting
Agreement in order to retain Consultant’s experience and expertise pertaining to
mergers, acquisitions and business development following the Employment End Date
(the “June Consulting Agreement”); and
WHEREAS, Consultant and the Company desire to amend and restate the Consulting
Agreement in its entirety upon the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Consultant and the Company hereby agree that the June Consulting Agreement is
hereby amended, modified, superseded and restated in its entirety by this
Consulting Agreement.


1.    SERVICES.


1.1    The Company hereby engages you, and you hereby accept such engagement, as
an independent contractor to provide certain services to the Company on the
terms and conditions set forth in this Agreement.


1.2    You shall provide to the Company the services set forth on Schedule 1
attached hereto and made a part hereof (the “Services”).





--------------------------------------------------------------------------------







1.3    The Company shall not control the manner or means by which you perform
the Services, including but not limited to the time and place you perform the
Services.


1.4    Unless otherwise set forth in Schedule 1, you shall furnish, at your own
expense, the equipment, supplies, and other materials used to perform the
Services. The Company shall provide you with access to its premises to the
extent necessary for the performance of the Services.


1.5    While on the Company’s premises or using the Company’s equipment, you
shall comply with all applicable policies of the Company relating to business
and office conduct, health and safety, and use of the Company’s facilities,
supplies, information technology, equipment, networks and other resources.


2.    TERM. The term of this Agreement shall commence on July 1, 2020 (the
“Effective Date”) and shall continue for a period of six (6) months unless
earlier terminated in accordance with Section 10 (the “Initial Term”). Upon
expiration of the Initial Term or any Renewal Term (as defined below), this
Agreement shall automatically renew for an additional thirty (30) day term (each
a “Renewal Term” and, together with the Initial Term, the “Term”) unless either
you or the Company (each referred to individually as a “Party” and collectively
as the “Parties”) provides written notice of nonrenewal at least five (5) days
prior to the end of the then-current Term, or unless sooner terminated as
provided in Section 10. If the Initial Term is renewed for any Renewal Terms
pursuant to this Section, the terms and conditions of this Agreement during each
such Renewal Term shall be the same as the terms and conditions in effect
immediately prior to such renewal, subject to any change in the fees payable
hereunder by the Company during the applicable Renewal Term agreed upon by the
Parties. If either Party provides timely notice of its intent not to renew this
Agreement, then, unless otherwise sooner terminated in accordance with its
terms, this Agreement shall terminate on the expiration of the then-current
Term.


3.    FEES AND EXPENSES.


3.1    As full compensation for the Services and the rights granted to the
Company in this Agreement, the Company shall pay you $20,000 per month.
Additionally, the Company will pay you an Acquisition Fee, based on and in
accordance with Schedule 2 attached hereto and made a part hereof. You
acknowledge that you will receive an IRS Form 1099-MISC from the Company, and
that you shall be solely responsible for all federal, state, and local taxes, as
set out in Section 4.2.


3.2    You shall be entitled to reimbursement from the Company for all
reasonable and documented “out-of-pocket” expenses related to travel and
materials needed to perform the Services under this Agreement, provided that any
single expense item in excess of $1,000 or monthly expense in excess of $3,000
in the aggregate shall require pre-approval by the Company, and Consultant shall
provide appropriate documentation of all expenses. The determination of what
expenses are “reasonable” is reserved to the Company’s sole discretion.


3.3    The Company and Consultant agree that as of the Employment End Date,
Consultant held the vested stock options listed in Exhibit A (the “Vested Stock
Options”) pursuant to certain Nonqualified Stock Option Agreements (the “Stock
Option Agreements”), by and between the Company and the Consultant as identified
in Exhibit A. Consultant acknowledges that pursuant to the terms of the Stock
Option Agreements, on the Employment End Date, all of his unvested options were
forfeited. The Company and Consultant acknowledge and agree that,
notwithstanding the terms of the Stock Option Agreements, the time period for
exercising the Vested Stock Options shall extend to the





--------------------------------------------------------------------------------





earlier to occur of: (i) the termination the Consulting Agreement, or (ii) the
original term of each Vested Stock Option as provided in the applicable Stock
Option Agreement; provided, however, that in no event will the exercise period
for any Vested Stock Option expire prior to September 28, 2020. This Section 3.3
shall be deemed to amend each Stock Option Agreement and to satisfy the
requirements to amend each such Stock Option Agreement set forth in Section 18
or Section 20 thereof, as applicable.


3.4    The Company shall pay the fees and expenses set forth in Sections 3.1 and
3.2 above (other than the Acquisition Fee), to the extent due and undisputed,
within thirty (30) days after the Company’s receipt of an invoice submitted by
you to the Company’s Chief Legal Officer, Michael L. Hance, sent via e-mail to:
mhance@forwardair.com. Each invoice must be submitted monthly for the prior
month’s work. The Acquisition Fee shall be paid in accordance with the terms and
conditions set forth in Schedule 2.


3.5    Additional fees and expenses beyond those identified in Sections 3.1 and
3.2, if any, must be mutually agreed to in writing by the Parties.


4.    RELATIONSHIP OF THE PARTIES.


4.1    You are an independent contractor of the Company, and this Agreement
shall not be construed to create any association, partnership, joint venture,
employment or agency relationship between you and the Company for any purpose.
You have no authority (and shall not hold yourself out as having authority) to
bind the Company and you shall not make any agreements or representations on the
Company’s behalf without the Company’s prior written consent.


4.2    Without limiting Section 4.1, you will not be eligible to participate in
any vacation, group medical or life insurance, disability, profit sharing or
retirement benefits, or any other fringe benefits or benefit plans offered by
the Company to its employees, and the Company will not be responsible for
withholding or paying any income, payroll, Social Security, or other federal,
state or local taxes, making any insurance contributions, including for
unemployment or disability, or obtaining workers’ compensation insurance on your
behalf. You shall be responsible for, and shall indemnify the Company against,
all such taxes or contributions, including penalties and interest. Any persons
employed or engaged by you in connection with the performance of the Services
shall be your employees or contractors and you shall be fully responsible for
them and indemnify the Company against any claims made by or on behalf of any
such employee or contractor.


5.    INTELLECTUAL PROPERTY RIGHTS.


5.1    The Company is and will be the sole and exclusive owner of all right,
title, and interest throughout the world in and to all the results and proceeds
of the Services performed under this Agreement, including but not limited to the
deliverables set out on Schedule 1 (collectively, the “Deliverables”) and all
other writings, technology, inventions, discoveries, processes, techniques,
methods, ideas, concepts, research, proposals and materials, and all other work
product of any nature whatsoever, that are created, prepared, produced,
authored, edited, modified, conceived or reduced to practice in the course of
performing the Services or other work performed in connection with the Services
or this Agreement (collectively, and including the Deliverables, “Work
Product”), including all patents, copyrights, trademarks (together with the
goodwill symbolized thereby), trade secrets, know-how, other confidential or
proprietary information and other intellectual property rights (collectively,
“Intellectual Property Rights”) therein. You agree that the Work Product is
hereby deemed “work made for hire” as defined in 17 U.S.C. § 101 for the Company
and all copyrights therein automatically and immediately vest in





--------------------------------------------------------------------------------





the Company. If, for any reason, any Work Product does not constitute “work made
for hire,” you hereby irrevocably assign to the Company, for no additional
consideration, your entire right, title, and interest throughout the world in
and to such Work Product, including all Intellectual Property Rights therein,
including the right to sue for past, present, and future infringement,
misappropriation, or dilution thereof.


5.2    To the extent any copyrights are assigned under Section 5.1, you hereby
irrevocably waive in favor of the Company, to the extent permitted by applicable
Law, any and all claims you may now or hereafter have in any jurisdiction to all
rights of paternity or attribution, integrity, disclosure, and withdrawal and
any other rights that may be known as “moral rights” in relation to all Work
Product to which the assigned copyrights apply.


5.3    Upon the request of the Company, during and after the Term, you shall
promptly take such further actions, including execution and delivery of all
appropriate instruments of conveyance, and provide such further cooperation, as
may be reasonably necessary to assist the Company to apply for, prosecute,
register, maintain, perfect, record, or enforce its rights in any Work Product
and all Intellectual Property Rights therein. In the event the Company is
unable, after reasonable effort, to obtain your signature on any such documents,
you hereby irrevocably designate and appoint the Company as your agent and
attorney-in-fact, to act for and on your behalf solely to execute and file any
such application or other document and do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights, or other
intellectual property protection related to the Work Product with the same legal
force and effect as if you had executed them. You agree that this power of
attorney is coupled with an interest.


5.4    Notwithstanding Section 5.1, to the extent that any of your pre-existing
materials are incorporated in or combined with any Deliverable, you hereby grant
to the Company an irrevocable, worldwide, perpetual, royalty-free, non-exclusive
license to use, publish, reproduce, perform, display, distribute copies of,
prepare derivative works based upon, make, have made, sell, offer to sell,
import and otherwise exploit such preexisting materials and derivative works
thereof. The Company may assign, transfer and sublicense such rights to others
without your approval.


5.5    As between you and the Company, the Company is, and will remain, the sole
and exclusive owner of all right, title, and interest in and to any documents,
specifications, data, know-how, methodologies, software and other materials
provided to you by the Company (“Company Materials”), including all Intellectual
Property Rights therein. You have no right or license to use, publish,
reproduce, prepare derivative works based upon, distribute, perform or display
any Company Materials except solely during the Term to the extent necessary to
perform your obligations under this Agreement. All other rights in and to the
Company Materials are expressly reserved by the Company. You have no right or
license to use the Company’s trademarks, service marks, trade names, logos,
symbols, or brand names.


5.6    You shall require each of your employees and contractors to execute
written agreements containing obligations of confidentiality and non-use and
assignment of inventions and other work product consistent with the provisions
of this Section 5 prior to such employee or contractor providing any Services
under this Agreement.


6.    CONFIDENTIALITY.


6.1    You acknowledge that you will have access to information that is treated
as confidential and proprietary by the Company, including without limitation
trade secrets, and companies identified as prospects for acquisition by the
Company, information pertaining to business operations and strategies,





--------------------------------------------------------------------------------





customers, pricing, marketing, finances, sourcing, personnel or operations of
the Company, its suppliers or customers or its acquisition prospects, in each
case whether spoken, written, printed, electronic, or in any other form or
medium (collectively, the “Confidential Information”). Any Confidential
Information that you develop in connection with the Services, including but not
limited to any Work Product, shall be subject to the terms and conditions of
this Section 6. You agree to treat all Confidential Information as strictly
confidential. Without the prior written consent of the Company, you agree not to
disclose Confidential Information or permit it to be disclosed, in whole or
part, to any third party, and not to use any Confidential Information for any
purpose except in furtherance of the performance of the Services. You shall
notify the Company immediately in the event you become aware of any loss or
disclosure of any Confidential Information.


6.2    Confidential Information shall not include information that:


(a)    is or becomes generally available to the public other than through your
breach of this Agreement; or


(b)    is communicated to you by a third party that had no confidentiality
obligations with respect to such information.


6.3    Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation, or order. You agree to provide written notice
of any such order to an authorized officer of the Company within ten (10) days
of receiving such order, but in any event sufficiently in advance of making any
disclosure to permit the Company to contest the order or seek confidentiality
protections, as determined in the Company’s sole discretion.


6.4    Notice of Immunity Under the Defend Trade Secrets Act of 2016 (“DTSA”).
Notwithstanding any other provision of this Agreement:


(a)    You will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that:


(i)    is made: (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or


(ii)    is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.


(b)    If you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law, you may disclose the Company’s trade secrets to your
attorney and use the trade secret information in the court proceeding if you:


(i)    file any document containing the trade secret under seal; and


(ii)    do not disclose the trade secret, except pursuant to court order.


7.    REPRESENTATIONS AND WARRANTIES.





--------------------------------------------------------------------------------







7.1    You represent and warrant to the Company that:


(a)    you have the right to enter into this Agreement, to grant the rights
granted herein, and to perform fully all of your obligations in this Agreement;


(b)    your entering into this Agreement with the Company and your performance
of the Services do not and will not conflict with or result in any breach or
default under any other agreement to which you are subject;


(c)    you have the required skill, experience, and qualifications to perform
the Services, you shall perform the Services in a professional and workmanlike
manner in accordance with generally recognized industry standards for similar
services, and you shall devote sufficient resources to ensure that the Services
are performed in a timely and reliable manner;


(d)    you shall perform the Services in compliance with all applicable federal,
state, and local laws and regulations;


(e)    the Company will receive good and valid title to all Work Product, free
and clear of all encumbrances and liens of any kind;


(f)    all Work Product is and shall be your original work (except for material
in the public domain or provided by the Company) and, to the best of your
knowledge, does not and will not violate or infringe upon the intellectual
property rights or any other right whatsoever of any person, firm, corporation
or other entity.


7.2    The Company hereby represents and warrants to you that:


(a)    it has the full right, power and authority to enter into this Agreement
and to perform its obligations hereunder; and


(b)    the execution of this Agreement by its representative whose signature is
set forth at the end hereof has been duly authorized by all necessary corporate
action.


8.    INDEMNIFICATION.


8.1    You shall defend, indemnify and hold harmless the Company and its
affiliates and their officers, directors, employees, agents, successors and
assigns from and against all losses, damages, liabilities, deficiencies,
actions, judgments, interest, awards, penalties, fines, costs and expenses of
whatever kind (including reasonable attorneys’ fees) arising out of or resulting
from:


(a)    bodily injury, death of any person or damage to real or tangible personal
property resulting from your acts or omissions; or


(b)    your breach of any representation, warranty or obligation under this
Agreement.


8.2    The Company may satisfy such indemnity (in whole or in part) by way of
deduction from any payment due to you.





--------------------------------------------------------------------------------







8.3    The Company shall defend, indemnify and hold harmless You and your
affiliates and their officers, directors, employees, agents, successors and
assigns from and against all losses, damages, liabilities, deficiencies,
actions, judgments, interest, awards, penalties, fines, costs and expenses of
whatever kind (including reasonable attorneys’ fees) arising out of or resulting
from:


(a)    Consultant’s discharge of his obligations under this Consulting Agreement
and performance of the Services, except to the extent arising from actions or
inactions for which the Company is entitled to indemnity pursuant to Section 8.1
above; or


(b)    the Company’s completion of a Transaction (as defined in Schedule 2) or
an acquisition of a Prospect (as defined in Schedule 1),
in each case, except to the extent arising as a direct result of Consultant’s
willful misconduct or gross negligence (other than an action or failure to act
undertaken or refrained from being undertaken at the written or express request
of or with the written or express consent of the Company).
9.    SCOPE OF SERVICES.


9.1    Consultant and the Company acknowledge and agree that the Company is a
sophisticated business enterprise with competent internal financial advisors and
legal counsel, and the Company has retained Consultant for the limited purposes
set forth in this Consulting Agreement. Consultant and the Company acknowledge
and agree that (i) Consultant will not be providing investment banking or
financial advice to the Company and (ii) the Company’s engagement of Consultant
is as an independent contractor and that the Parties’ respective rights and
obligations as set forth in this Consulting Agreement are contractual in nature.
Accordingly, the Company disclaims any intention to impose any fiduciary or
agency obligations on Consultant by virtue of the engagement contemplated by
this Consulting Agreement, and Consultant shall not be deemed to have any
fiduciary or agency duties or obligations to the Company, its subsidiaries, any
Prospect or Candidate (as defined in Schedule 2), any other person or entity, or
their respective officers, directors, securityholders, affiliates or creditors,
as a result of this Consulting Agreement or the Services.
 
9.2    Consistent with the foregoing, the Company will hold Consultant, his
affiliates and their respective officers, directors, employees, agents,
successors and assigns harmless against any damages, fees, costs, losses,
claims, and/or damages sustained by the Company related to its evaluation of or
transactions involving any Prospect, except in cases of gross negligence or
willful misconduct by Consultant.


10.    TERMINATION.


10.1    You or the Company may terminate this Agreement without cause upon
thirty (30) business days’ written notice to the other Party. In the event of
termination pursuant to this clause, the Company shall pay you on a pro-rata
basis any fees then due and payable under Section 3 for any Services completed
up to and including the date of such termination. Additionally, the Company will
remain liable for, and will timely pay, any Acquisition Fees that become due and
payable following termination of this Agreement pursuant to and in accordance
with Schedule 2.


10.2    You or the Company may terminate this Agreement, effective immediately
upon written notice to the other party to this Agreement, if the other party
materially breaches this Agreement,





--------------------------------------------------------------------------------





and such breach is incapable of cure, or, with respect to a material breach
capable of cure, the other party does not cure such breach within ten (10)
business days after receipt of written notice of such breach.


10.3    Upon expiration or termination of this Agreement for any reason, or at
any other time upon the Company’s written request, you shall within five (5)
business days after such expiration or termination:


(a)    deliver to the Company all Deliverables (whether complete or incomplete)
and all hardware, software, tools, equipment and other materials provided for
your use by the Company;


(b)    deliver to the Company all tangible documents and materials (and any
copies) containing, reflecting, incorporating or based on the Confidential
Information;


(c)    permanently erase all of the Confidential Information from your computer
systems and other electronic devices; and


(d)    certify in writing to the Company that you have complied with the
requirements of this clause.


10.4    The terms and conditions of Section 4, Section 5, Section 6, Section 7,
Section 8, Section 10, Section 13, Section 14 and Section 15 shall survive the
expiration or termination of this Agreement.


11.    INTENTIONALLY LEFT BLANK.


12.    RESTRICTIVE COVENANTS.


12.1    Consultant acknowledges and agrees that he is bound by the restrictions
set forth in that certain Participation and Restrictive Covenants Agreement
dated May 31, 2019 (the “Restrictive Covenants Agreement”) between Consultant
and the Company. The parties agree that, as of the Effective Date, the term
“Restricted Period” as used in Sections 4, 5 and 6 of the Restrictive Covenants
Agreement is hereby amended in each case to apply for the longer of (a) 365 days
after the end of Consultant’s employment with the Company and (b) the duration
of the Term of this Agreement and for six months thereafter.


12.2    EXCLUSIVITY OF CANDIDATES. During the Term and for a period of 365 days
following the end of the Term, without the prior written consent of the Company,
Consultant shall not, and shall not authorize or permit any of his
representatives to, directly or indirectly: (a) encourage, solicit, initiate,
facilitate or continue inquiries regarding an Acquisition Proposal; (b) enter
into discussions or negotiations with, or provide any information to, any
individual, corporation, limited liability company, partnership, joint venture,
association, unincorporated organization or other entity (“Person”) concerning a
possible Acquisition Proposal; or (c) enter into any agreements or other
instruments (whether or not binding) regarding an Acquisition Proposal. For
purposes hereof, “Acquisition Proposal” shall mean any inquiry, proposal or
offer from any Person (other than the Company) concerning (i) a merger,
consolidation, liquidation, recapitalization, share exchange or other business
combination transaction involving a Prospect; (ii) the issuance or acquisition
of shares of capital stock or other equity securities of a Prospect; (iii) the
sale, lease, exchange or other disposition of any significant portion of a
Prospect’s properties or assets; or (iv) anything that would constitute an
“Acquisition Proposal” under any agreement or understanding between the Company
and another Person which agreement or understanding was





--------------------------------------------------------------------------------





disclosed to Consultant. The Company’s prior written consent regarding the above
activities with respect to a Prospect that did not become a Candidate under
Schedule 2 of this Agreement may not be unreasonably withheld. The Company’s
prior written consent regarding the above activities with respect to a Candidate
may be given or withheld in its sole discretion. For the avoidance of doubt,
Consultant’s engagement in the above-listed activities with respect to a
Prospect for which the Company’s consent has been given will not by itself be
considered to violate Consultant’s obligations under Section 6 of the
Restrictive Covenants Agreement, and the Company agrees that Work Product
concerning such Prospect may be used for such activities to the extent that such
Work Product does not contain any Confidential Information regarding the
Company.


13.    ASSIGNMENT. You shall not assign any rights, or delegate or subcontract
any obligations, under this Agreement without the Company’s prior written
consent. Any assignment in violation of the foregoing shall be deemed null and
void. The Company may freely assign its rights and obligations under this
Agreement at any time. Subject to the limits on assignment stated above, this
Agreement will inure to the benefit of, be binding on and be enforceable against
each of the Parties hereto and their respective successors and assigns.


14.    GOVERNING LAW, JURISDICTION, AND VENUE. This Agreement and all related
documents, including all schedules attached hereto, and all matters arising out
of or relating to this Agreement, whether sounding in contract, tort or statute,
are governed by, and construed in accordance with, the laws of the State of
Tennessee (including its statutes of limitations), without giving effect to any
conflict of laws provisions thereof that would require or permit the application
of the laws of any jurisdiction other than those of the State of Tennessee. Any
action or proceeding by either of the Parties to enforce this Agreement shall be
brought only in any state or federal court located in the State of Tennessee,
County of Greene. The Parties hereby irrevocably submit to the non-exclusive
jurisdiction of these courts and waive the defense of inconvenient forum to the
maintenance of any action or proceeding in such venue.


15.    MISCELLANEOUS.


15.1    You shall not export, directly or indirectly, any technical data
acquired from the Company, or any products utilizing any such data, to any
country in violation of any applicable export laws or regulations.


15.2    All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the Parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this Section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
prepaid), facsimile or email (with confirmation of transmission), or certified
or registered mail (in each case, return receipt requested, postage prepaid).
Except as otherwise provided in this Agreement, a Notice is effective only if
(a) the receiving party has received the Notice and (b) the party giving the
Notice has complied with the requirements of this Section.


15.3    This Agreement, together with any other documents incorporated herein by
reference, and related exhibits and schedules, constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter (it being understood and agreed that the Restrictive Covenants
Agreement as amended and restated by





--------------------------------------------------------------------------------





Section 12 hereof and as attached as Exhibit B hereto shall not be affected
hereby and shall remain in full force and effect in accordance with its terms).


15.4    This Agreement may be amended, modified, or supplemented, and any of the
terms hereof may be waived, only by a written document signed by each Party or,
in the case of waiver, by the Party or Parties waiving compliance.


15.5    If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.


15.6    This Agreement may be executed in multiple counterparts and by facsimile
signature or reproduction of a physical signature by electronic means, each of
which shall be deemed an original and all of which together shall constitute one
instrument.


[Agreement Continued on Next Page]





--------------------------------------------------------------------------------







If this letter agreement accurately sets forth our understanding, kindly execute
the enclosed copy and return it to the undersigned.
Very truly yours,


FORWARD AIR, INC.






/s/ Michael L. Hance            
Michael L. Hance
Chief Legal Officer
 


ACCEPTED AND AGREED:


MATTHEW J. JEWELL
 
/s/ Matthew J. Jewell            







--------------------------------------------------------------------------------







 Exhibit A




Option Award Agreement
Number of Vested Stock Options Outstanding on Employment End Date
Nonqualified Stock Option Agreement dated 2/6/14
7,349
Nonqualified Stock Option Agreement dated 2/9/15
6,846
Nonqualified Stock Option Agreement dated 2/8/16
9,379
Nonqualified Stock Option Agreement dated 2/6/17
9,098
Nonqualified Stock Option Agreement dated 2/5/18
3,535
Total
36,207






